Citation Nr: 1402106	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for colon cancer, to include as due exposure to asbestos and other carcinogenic substances in service.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1969 to February 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran's colon cancer is at least as likely as not etiologically related to active service.


CONCLUSION OF LAW

The Veteran's colon cancer is not etiologically related to active service, to include his in-service exposure to asbestos, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated October 2008, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The October 2008 letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran with regard to the issue adjudicated on the merits herein.  The Veteran's service treatment records and private and VA treatment records are of record.  VA provided the Veteran with VA examinations in March 2012 and December 2008.  The Board finds that the VA examiners recorded the Veteran's reported pertinent medical history and current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions with rationale consistent with the remainder of the evidence of record.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor (i.e., cancer) becomes manifest to a degree of 10 percent or more within one year from date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

There is no specific statutory or regulatory guidance with regard to claims of service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-00.

VA must analyze the issue on appeal under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). An asbestos-related disease can develop from brief exposure to asbestos.  Id.
VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) contains guidelines for the development of asbestos exposure cases.  Part (a) acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis). 

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) pertains to occupational exposure, and acknowledges that high exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). 

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service or, post-service evidence of occupational or other asbestos exposure, and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (finding that VA must follow development procedures specifically applicable to asbestos-related claims).

Analysis 

The Veteran asserts that his colon cancer is related to his period of active service, to include his in-service exposure to carcinogenic substances.  VA and private treatment records demonstrate that the Veteran has been diagnosed with, and treated for, colon cancer.  

With respect to an in-service injury or disease, the Veteran's service treatment records does not indicate nor does the Veteran contend that he had an in-service colon disability.  Rather, he asserts that such condition is related to his exposure to carcinogenic substances including asbestos while in service.  However, there is no evidence of any exposure to carcinogenic substances other than asbestos and the Veteran has not alleged exposure to any such substance other than asbestos.  The record shows that the Veteran served in the United States Navy from June 1969 to February 1973, and that his military occupational specialty was that of a "HT" or Hull Maintenance Technician.  In light of the Veteran's occupational specialty, the Board finds that it is highly probable that the Veteran was exposed to asbestos during service.  

With regard to the etiology of the Veteran's colon cancer, the Veteran was provided VA examinations in December 2008 and March 2012.  

At his December 2008 VA examination, the Veteran denied having had colon cancer, but noted that he had a tubulovillous polyp in the right colon surgically removed in October 2008.  The VA examiner noted that the polyp was removed without any evidence of recurrence and therefore opined that the polyp was not as likely as not due to exposure asbestosis.  

The March 2012 VA examination report noted that the Veteran's polyp was originally believed to be benign, but post-operatively was determined to be a dysplastic lesion.  The examiner opined that the Veteran's colon cancer was less likely than not incurred or caused by active service.  The examiner noted that the Veteran denied ingestion of asbestos, which rendered it impossible for his exposure to be linked to his gastrointestinal cancer.  The examiner explained that there was no scientific evidence that colon cancer is caused by asbestos.  The examiner also noted that the Veteran had been a smoker for many years, had a family history of colon cancer, and was obese.  The examiner explained that lifestyle choices such as alcohol and tobacco consumption, obesity, and sedentary habits were associated with an increased risk for colon cancer.  The examiner noted that while much about colorectal cancer genetics remained unknown, current research indicated that genetic factors had the greatest correlation to colorectal cancer.  

In a May 2012 letter, the Veteran's representative asserted that the conclusion rendered by the March 2012 VA examiner was at variance with reported scientific studies.  The representative stated that there was a large body of evidence indicating that there is a causal relationship between asbestos exposure and colon cancer.  Specifically, he directed the Board's attention to a report from the Center of Disease Control's (CDC) Agency for Toxic Substances and Disease Registry, which he alleged demonstrated the existence of that causal relationship.  

After a careful review of the evidence of record, the Board finds that entitlement to service connection for colon cancer is not warranted.  There is no indication in the service treatment records that this disorder was present in service.  There were no complaints of, treatment for, or diagnosis of colon cancer or gastrointestinal problems in service.  The Veteran's February 1973 separation examination noted that his gastrointestinal system was normal.  Additionally, on his report of medical history the Veteran indicated that he was in good health and specifically noted that he had not had stomach or intestinal trouble or cancer.  Furthermore, the Veteran was not diagnosed with colon cancer until approximately 35 years after his separation from service.  Accordingly, the evidence indicates that the Veteran's colon cancer did not manifest to a degree of 10 percent within one year from date of separation.  As such, service connection on a presumptive basis is not warranted.  

Additionally, the record does not contain probative medical evidence suggesting that the Veteran's colon cancer is etiologically related to service.  On the contrary, the evidence indicates that the Veteran's colon cancer is not related to service.

The Board acknowledges the Veteran's representative's assertions and citation to the Agency for Toxic Substances and Disease Registry report.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2013) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

However, the treatise evidence cited by the Veteran's representative is general in nature and does not contain any information or analysis specific to the Veteran's case, including the nature or duration of asbestos exposure, the length of time between his active duty exposure and diagnosis, or consideration of other colon cancer risk factors applicable to this Veteran.  Additionally, the Board notes that the report did not indicate that there is a causal link between asbestos exposure and colon cancer.  To the contrary, it stated, "researchers and regulators have not been able to reach a consensus on the effects of asbestos on extrathoracic cancers."  It also noted that in the case of colorectal cancer, asbestos exposure was "suggestive but not sufficient."  As such, the treatise evidence cited by the Veteran's representative is afforded little, if any, probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim). 

To the extent the Veteran asserts that his colon cancer is etiologically related to service, to include asbestos exposure, the Board finds that he is not competent to render such opinion as to etiology.  The etiology of colon cancer is a complex medical matter that does not lend itself to lay opinion.  The record does not reflect that the Veteran has had the requisite medical training to render such an opinion.  As such, his assertions in this regard are of little probative value.

Accordingly, the Board finds that the negative nexus opinions provided by the VA examiners are the most probative evidence of record.  As the weight of the evidence is against finding that the Veteran's colon cancer is related to active service, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for colon cancer, to include as due exposure to asbestos and other carcinogenic substances in service, is denied.


REMAND

After review of the record, the Board finds that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.

The Veteran contends that he was exposed to loud noise during service and that his bilateral hearing loss is the result of that noise exposure.  

In December 2008, the Veteran underwent a VA audiological examination in connection with the claims on appeal.  Audiometric testing revealed that the Veteran's pure tone thresholds reflected bilateral hearing disability for VA purposes under the requirements of 38 C.F.R. § 3.385 (2013).  The Veteran was diagnosed with sensorineural hearing loss.  The VA audiologist opined that the Veteran's bilateral sensorineural hearing loss was less likely as not caused by or a result of military service because his February 1973 separation audiometric test results reflected that his hearing was within normal limits at the time of his separation from service.

The Board finds that the December 2008 audiology report is inadequate for several reasons.  First, the Court has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the VA audiology report did not address whether the Veteran's preexisting right ear hearing loss was aggravated during active service.  The Board notes that at his June 1969 entrance examination, the Veteran was shown to have a preexisting right ear hearing loss per Hensley.  Accordingly, an opinion addressing whether his preexisting hearing loss was aggravated by active service is required.  Pursuant to Barr v. Nicholson, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  21 Vet. App. 303, 312 (2007).  As such, a remand is required to provide the Veteran with an adequate examination and opinion.   

In regard to the Veteran's claim for tinnitus, the VA audiologist opined that the Veteran's tinnitus was as likely as not a symptom of high frequency hearing loss.  As the VA opinion indicates that the Veteran's tinnitus is as likely as not related to his hearing loss, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the claim of entitlement to service connection for tinnitus must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the same examiner who conducted the December 2008 VA examination or, if unavailable, the Veteran should be provided a new VA examination.  If the December 2008 VA examiner determines that an additional audiology examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  

The examiner is asked to address the following questions:

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that left ear hearing loss is causally related to military service.  

b. Whether it is at least as likely as not (50 percent or greater) that the Veteran's preexisting right ear hearing loss disability was aggravated by active service, or whether any increase in disability was due to the natural progress of the disease.
	
The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The examiner must provide complete rationales for all conclusions reached.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2013).

2.  Finally, the RO should readjudicate the claims of entitlement to service connection for hearing loss and tinnitus.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


